Citation Nr: 1701664	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  16-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a spinal tap.

2.  Entitlement to service connection for cysts as secondary to residuals of a spinal tap.

3.  Entitlement to service connection for neuropathy of the lower extremities as secondary to residuals of a spinal tap.

4.  Entitlement to service connection for a low back disability as secondary to residuals of a spinal tap.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board notes that the Veteran has seven other issues on appeal from a different appeal stream that is presently scheduled for a Board videoconference hearing to be held at a later date.  As such, those issues are not before the Board at this time, but will be subject of a later decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that in 1963, he underwent a spinal tap at Moffett Field Naval Base and has experienced residuals of the spinal tap, to include headaches, a cyst and low back pain.  Additionally, the Veteran contends that he experiences neuropathy of the lower extremities, secondary to the spinal tap.  The Veteran also contends that his psychiatric disorder is related to service.

Prior to adjudication, VA has a duty to ensure a complete record.  There is indication that there are outstanding Social Security Administration records that may be relevant to the Veteran's claim.  See the SSA letter submitted in November 2016.  Upon remand, the AOJ should request SSA records as it does not appear that VA has requested such records.

The Veteran contends that he witnessed a traumatizing plane crash while in service.  See the September 2016 hearing transcript.  VA treatment records show treatment and diagnoses for PTSD and depression; however, the Veteran has not been afforded a VA examination to determine the etiology of his acquired psychiatric disorders.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim. 	 	 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410  (2006); McLendon, 20 Vet. App. at 83.  As there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim, a VA medical opinion is necessary.  See McLendon, supra; see also 38 U.S.C.A . § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.


2.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Upon completion of directives #1 and #2, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  The electronic claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted and the examiner should identify all of the Veteran's acquired psychiatric disorders.

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present. 

If a diagnosis of PTSD is appropriate, the examiner should state whether: (1) each asserted stressor was sufficient to produce PTSD based on a "fear of hostile military or terrorist activity", an "in-service stressor" or an "in-service personal assault" (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3).

With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following: 

Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service?

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for residuals of a spinal tap; and entitlement to service connection for cysts, a low back disability and neuropathy of the lower extremities, all secondary to residuals of a spinal tap.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




